         Case 1:20-cv-02950-DLF Document 10 Filed 01/13/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY,
1411 K Street NW, Suite 1300
Washington, D.C. 20005;


                                        Plaintiff,           Case No.: 1:20-cv-02950 (DLF)
        v.

U.S. DEPARTMENT OF ENERGY
200 Independence Ave SW
Washington, D.C. 20825

                                      Defendant.



                               JOINT STATUS REPORT

       Pursuant to the Court’s December 8, 2020 Minute Order, the Parties, through counsel,

have met and conferred and report as follows on the Court’s inquiries:

   1. As regards the status of Plaintiff Center for Biological Diversity’s August 23, 2019 FOIA

       request, the agency states that the agency’s search is complete. Those documents are

       currently in queue for review and processing.

   2. The Defendant proposes to process 300 pages per month in accordance with the

       following procedures:

       •        A production with no obligation to produce an attachment index, or attachments,
       until all emails are produced;
       •        Deferring negotiation of the production rate of non-email records to a later date
       and
       •        Production in chronological order.




                                                 1
         Case 1:20-cv-02950-DLF Document 10 Filed 01/13/21 Page 2 of 4




   3. The Plaintiff agrees to production via the above procedures, except that Plaintiff proposes

       a production rate of 300 emails per month as opposed to 300 pages per month, and

       further proposes production prioritization of the first bullet point in Plaintiff’s August 23,

       2019 FOIA request: “All records of communications between DOE and non-federal

       agency individuals, including but not limited to employees of energy companies,

       mentioning and/or referencing the ‘July 2019 North American Energy Resilience Model’

       (‘2019 NAERM Report’), and/or the matters being addressed in the 2019 NAERM

       Report.”

   4. The Parties will continue to negotiate production rate, processing prioritization efforts

       and suggestions.

   5. The Parties request that they be allowed to provide a further status update on or before

       February 12, 2021.



Dated: January 13, 2021                       Respectfully submitted,
                                              /s/ Alison Borochoff-Porte
                                              Alison Borochoff-Porte
                                              (D.C. Bar No. 219393)
                                              Howard M. Crystal
                                              (D.C. Bar No. 446189)

                                              CENTER FOR BIOLOGICAL DIVERSITY
                                              1411 K Street NW, Suite 1300
                                              Washington, D.C. 20005
                                              Tel: (202) 599-6223
                                              Email: aborochoffporte@biologicaldiversity.org

                                              Attorneys for Plaintiff




                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney

                                                 2
Case 1:20-cv-02950-DLF Document 10 Filed 01/13/21 Page 3 of 4




                           BRIAN P. HUDAK
                           Acting Chief, Civil Division

                           BY:
                           /s
                           BENTON G. PETERSON, BAR # 1029849
                           Assistant United States Attorney
                           555 4th Street, N.W. – Civil Division
                           Washington,D.C. 20530
                            (202) 252-2534




                              3
Case 1:20-cv-02950-DLF Document 10 Filed 01/13/21 Page 4 of 4




                              4
